

115 S3576 IS: Developing and Empowering our Aspiring Leaders Act of 2018
U.S. Senate
2018-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3576IN THE SENATE OF THE UNITED STATESOctober 11, 2018Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Securities and Exchange Commission to revise the definitions of a qualifying
			 portfolio company and a qualifying investment to include an emerging
			 growth company and the equity securities of an emerging growth company,
			 respectively, for purposes of the exemption from registration for venture
			 capital fund advisers under the Investment Advisers Act of 1940.
	
 1.Short titleThis Act may be cited as the Developing and Empowering our Aspiring Leaders Act of 2018. 2.DefinitionsNot later than 180 days after the date of enactment of this Act, the Securities and Exchange Commission shall—
 (1)revise paragraph (a) of section 275.203(l)–1 of title 17, Code of Federal Regulations, to require, as a condition of a private fund qualifying as a venture capital fund under that paragraph, that the qualifying investments of the private fund are predominantly qualifying investments that were acquired directly from a qualifying portfolio company; and
 (2)revise the definition of a qualifying investment under section 275.203(l)–1(c) of title 17, Code of Federal Regulations, to include an equity security issued by a qualifying portfolio company, whether acquired directly from the company or in a secondary acquisition.